345 Ill. App. 414 (1952)
103 N.E.2d 512
Albert Mann, Delores Mann, and Delores Robertson, Appellants,
v.
Donald Matz, Appellee.
Gen. No. 45,413.
Illinois Appellate Court.
Opinion filed January 21, 1952.
Rehearing denied February 4, 1952.
Released for publication February 5, 1952.
Edward D. Feinberg, and Max M. Simpson, for appellants.
Raymond K. Fried, of counsel.
John J. Maciejewski, for appellee.
Charles D. Snewind, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE NIEMEYER.
Reversed and remanded.
Not to be published in full.